                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


VALERIE HAGSTROM,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:13-cv-03108

CALDERA MEDICAL, INC., et al.,

                          Defendants.

                    MEMORNADUM OPINION AND ORDER

      On July 15, 2019, I entered an order dismissing “Does 1 through 100” without

prejudice and directing plaintiff to show cause on or before August 5, 2019, why her

case should not be dismissed without prejudice as to the remaining defendant,

Caldera Medical, Inc., pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

Plaintiff has not shown case. The court ORDERS that plaintiff’s case must be

dismissed without prejudice pursuant to Rule 4(m) for failure to serve the remaining

defendant within 90 days after the complaint was filed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                        ENTER: October 18, 2019
